DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	
	Claims 1 - 19 of US Application No. 16/083,674, filed on 01/15/2020, are currently pending and have been examined. Claims 1, 5, and 8 have been amended.
	

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.
 
Response to Arguments
	The applicant’s arguments with respect to the rejection of claims 1, 5, and 8 under 35 U.S.C. §103 have been considered but are not persuasive. Therefore the previous rejection of claims 1, 5, and 8, under 35 U.S.C. §103, has been maintained. 
	
	Applicant has amended claim 1 to recite:

“…change a position of the first design surface so that the first design surface extends from the excavation start position and is disposed either along the current landscape or below the current landscape when it is determined that the first design surface is located above the current landscape.” (Emphasis added by Examiner) 

	Independent claims 5 and 8 have been similarly amended.
	 
	Applicant argues, with respect to claim 1, that “…the Wei publication does not disclose a control in which, for example, a calculated cut 85 is moved such that the cut 85 starts from the same start position but lies at or below the current work surface 72 when the control system 25 of Wei determines that the calculated cut 85 is above the current work surface.” 

	As cited previously and by the Applicant in the instant application, Wei discloses in ¶ [0042]:

	“Based on the actual profile of the work surface 72, the method 100 may determine if a first condition exists, the first condition being that a first volume of the work surface 72 includes a height above a threshold for the upper pass 82 (e.g., the first volume 80 having the first height 81 of FIGS.5 and 6) (block 111). The method 100 may also determine if a second condition exists, with respect to the work surface 72, the second condition being that the work surface 72 includes a valley having a floor lower than the threshold for the upper pass 82 (e.g., the valley 73 having the floor 78 of FIGS. 

	The applicant is arguing that the start of the passes 82 and 84 and the locations of cuts 85 and 87 are equal. However, the Examiner believes this is an incorrect interpretation of the prior art. Based on the above citation the work machine may change the position of a first design surface, i.e., from upper pass 82 to lower pass 84 and as shown in Fig. 5 the start of both passes begin at an initial location near #72. 

	The applicant further argues that “…Wei publication does not explain in detail what it means to operate the machine 10 "based on" the lower pass 84.” Further citing the non-limiting example of “…when the first and second conditions are satisfied, the control system 25 changes from the cut 85 disposed in front (upstream) of the valley 73 in the movement direction of the machine 10 to a cut 87 disposed after (downstream of) the valley 73 in the movement direction.” Examiner disagrees with the Applicant’s interpretation of the art. 

	Wei discloses that machine 10 may be employed at a worksite for a variety of earth moving operations, such as dozing, grading, leveling, bulk material removal, or any other type of operation that results in alteration of topography of the worksite. (See ¶ [0022]) Further, the material movement plan 50, i.e., instructions for the controller to follow during operation, “…may include one or more passes for a ground moving operation and may provide plans for cut locations based on the one or more passes.” (See ¶ [0033], differentiating cuts from passes) Generally, “…the machine 10 may The slot may begin at an initial location 53 and end at a spread location 54. The machine 10 may be configured to move material at the work site 51 according to the material movement plan 50. The material movement plan 50 may provide specific instructions for specific cuts involved in moving material to the spread location 54.” (Emphasis added, see ¶ [0034] and Fig. 3) 

	From the paragraphs cited above it is understood by the examiner that to operate the machine along a pass may include: dozing, grading, leveling, bulk material removal, or any other type of operation that results in alteration of topography of the worksite. Further, that these operation are determined based on the material movement plan and that this plan generally has an initial starting location.

	Additionally, to operate along a pass, i.e., the lower pass, would generally be understood as to remove the material on top of the area along the pass. “The strict definition of the term Pass in mining does vary. The term Pass sometimes refers to the removal of a specific horizon (waste or coal in the case of a coal mine)” (http://3ddig.online/hm_setting_up_the_pass_parameters.htm)

	For the above reasons the Examiner finds the Applicant’s arguments unpersuasive. Therefore, the previous rejections are maintained.
 
	
	
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1, 2, 4 - 6, 8 and 9 is rejected under 35 U.S.C. 103 as being unpatentable over Friend et al. (US 2013/0311031 A1, “Friend”) in view of Wei et al. (US 2016/0069042 A1, “Wei”)

	Regarding claims 1, 5, and 8, Friend discloses a system for automated excavation planning and control and teaches:

a storage device that stores current landscape information indicating a current landscape to be subjected to a work operation; (User input includes characteristics of an available and intended excavation area 44 at a worksite 10, such as boundaries 42, and a site profile (i.e., initial contour, slope, 

and a controller that communicates with the storage device, (controller 30 may include means for recording and storing data, i.e. communicates, in memory or storage devices - See at least ¶ [0017]) 

the controller being configured to calculate a virtual design surface including a first design surface extending from an excavation start position in a traveling direction of the work vehicle (controller 30 may be configured to design cuts 36, i.e. virtual design surface(s), within slots 40 - See at least ¶ [0022] and Figs. 1 and 2)

and a second design surface further extending from the first design surface in the traveling direction, (slots 40 may contain one or more cuts 36, i.e. a first and second design surface, each cut is generally arranged length-wise and end-to-end relative to each other in the slots and in the travel direction of the machine. For example, the start location 52 of one cut 36, i.e. a second design surface, may coincide with the end location 54 of an adjacent cut 36, i.e. a first design surface - See at least ¶ [0023] and Fig. 2)

generate a command signal that causes the work implement to move along the virtual design surface, (controller 30, based on user input, location data from locating device 26, and positional data from position sensor 

	Friend discloses after generating an excavation plan, controller 30 may present the excavation plan to a user for feedback. The user may require modifications, e.g., a location, a length, a trajectory, a number, a spacing, a depth, and/or a profile of individual cuts 36. Friend does not explicitly teach a controller determining whether the first design surface is located above the current landscape, and changing a position of the first design surface so that the first design surface extends along the current landscape or is located below the current landscape when it is determined that the first design surface is located above the current landscape. However, Wei discloses a system and method for controlling the operation of a machine and teaches: 

 determine whether the first design surface is located above the current landscape, (using position signals received from the positioning system 36, control system 25 can determine the actual terrain of the work surface - See at least ¶[0039]; based on the actual profile of the work surface, the system may determine if work surface has a valley having a floor lower than the threshold for the upper pass, i.e., a design surface is above the current landscape - See at least ¶ [0042] and Fig. 5) and change a position of the first design surface so that the first design surface extends from the excavation start position and is disposed either along the current landscape or below the current landscape when it is determined that the first design surface is located above the current landscape. (if the conditions 

	In summary, Friend teaches a user modifying an excavation plan when the excavation plan does not fit the requirements or desires of the cut. Friend does not explicitly teach these modifications including a controller determining whether the first design surface is located above the current landscape, and changing a position of the first design surface so that the first design surface extends along the current landscape or is located below the current landscape when it is determined that the first design surface is located above the current landscape. However, Wei discloses a system and method for controlling the operation of a machine and teaches adjusting the design surface to a lower cut threshold when the design surface is above the actual terrain.

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system for automated excavation planning and control of Friend to provide for the adjustable work plan, as taught in Wei, to increase efficiency by optimizing cut locations on a work surface to avoid rework by controlling pass jump of the machine and selecting optimal cut locations. (Wei at ¶ [0021])

	Regarding claims 2, 6, and 9, Friend further teaches:

wherein the controller determines an inclination angle of the second design surface so that an amount of soil between the virtual design surface and the current landscape matches a predetermined target amount of soil. (the slope, i.e. inclination angle, of each work area 44 may be determined from user input or by controller 30 - See at least ¶ [0020] -  [0021]; from these determined characteristics controller 30 divides the work area into slots 40 and further into cuts 36, i.e. first and second design surfaces - See at least ¶ [0021]; from these cuts 36 and the user-defined goals controller 30 is configured to determine the number, size, and location of each cut 36 such that a sufficient amount of material may be removed by machines 12 during each pass to achieve the user-defined depth and/or contour goals i.e. a predetermined target amount of soil, without negatively affecting productivity or efficiency of machine 12 - See at least ¶ [0022])

	Regarding claim 4, Friend further teaches:

wherein the controller includes a first controller disposed outside the work vehicle, and (controller 30 may include offboard components – ¶ [0013]; e.g., computer 30 – see Fig. 2)

a second controller that is disposed inside of the work vehicle and communicates with the first controller and, (controller 30 may include onboard components - ¶ [0013])

the first controller being configured to communicate with the storage device, and (controller 30 accesses maps stored in memory ¶ [0022])

the second controller being configured to generate the command signal that causes the work 17 implement to move. (controller 30 may be in communication with actuators 20 and traction devices 22 to raise, lower and/or orient machine 12 and work tool 18 – ¶ [0026])  

	Regarding claims 11, 14, and 17, Friend further teaches:

wherein the controller divides the virtual design surface into multiple design surfaces including the first design surface and the second design surface, (slots 40 may contain one or more cuts 36, i.e. a first and second design surface, each cut is generally arranged length-wise and end-to-end relative to each other in the slots and in the travel direction of the machine. For example, the start location 52 of one cut 36, i.e. a second design surface, may coincide with the end location 54 of an adjacent cut 36, i.e. a first design surface - See at least ¶ [0023] and Fig. 2) the first design surface being the design surface among the multiple design surfaces that is closest to the excavation start position. (the start location of one cut 36, i.e., the first design surface, includes a start location 52 at which work tool 18 should penetrate the work surface, i.e., closest to the excavation start position - See at least ¶ [0023] and Fig. 2)

	Regarding claims 12, 15, and 18, Friend further teaches:

wherein the controller is further configured to acquire the excavation start position based on an operation signal from an operating device of the work vehicle. (based on data from actuators 20, traction devices 22, work tool 18, locating device 26, and/or position sensor 28, i.e., operation signals from an operating device of the work vehicle, controller 30 may change, i.e., acquire, the coordinates of the start/end location 52/54 - See at least ¶ [0027]-[0029])

	Regarding claims 13, 16, and 19, Friend discloses a controller in communication with a storage device, wherein the controller may acquire data from the storage device in order to operate the work machine. Friend does not explicitly teach acquiring the excavation start position from a storage device in which the excavation start position is stored in advance. However, Wei further teaches: 

wherein the controller is further configured to acquire the excavation start position from a storage device in which the excavation start position is stored in advance. (material movement plan 50 may be stored in internal memory 28 and/or external memory 29 and executed by controller 27. 

	Claims 3, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Friend in view of Wei, as applied to clams 1, 5, and 8 above, and further in view of Greenspun (US Patent No. 5,964,298, “Greenspun”).

	
	Regarding claims 3, 7, and 10, Friend teaches:

wherein the controller is configured to calculate, when the virtual design surface includes a portion that is to be excavated and is located below the current landscape and a portion that is to be raised and is located above the current landscape, an amount of soil between the virtual design surface and the current landscape [] (controller 30 determines a goal volume of material, i.e. soil, to be removed during each cut 36 )

determine the inclination angle of the second design surface so that the amount of soil between the virtual design surface and the current landscape matches the predetermined target amount of soil. (the slope, i.e. inclination angle, of each work area 44 may be determined from user input or by controller 30 - See at least ¶ [0020] -  [0021]; from these determined characteristics controller 30 divides the work area into slots 40 and further into cuts 36, i.e. first and second design surfaces - See at least ¶ [0021]; from these 

	The combination of Friend and Wei does not explicitly teach an amount of soil between the virtual design surface and the current landscape by adding an amount of soil between the portion to be excavated and the current landscape and subtracting an amount of soil between the portion to be raised and the current landscape. However, Greenspun discloses an integrated civil engineering and earthmoving system and teaches:

wherein the controller is configured to calculate (microprocessor 32 performs all the surface calculations - See at least Column 4 Lines 17 - 19), when the virtual design surface includes a portion that is to be excavated and is located below the current landscape and a portion that is to be raised and is located above the current landscape, (microprocessor 32 can determines regions where the existing surface, i.e. current landscape, is higher than the desired surface, i.e. the virtual design surface, and where the existing surface is lower than the desired surface - See at least Column 5 Lines 12 - 22; ) an amount of soil between the virtual design surface and the current landscape by adding an amount of soil between the portion to be excavated and the current landscape and subtracting an amount of soil between the portion to be raised and the current landscape [] (the data from microprocessor 32 is used by microprocessor 41 to displayed contour information - See at least Column 3 Lines 50 - 56; from the data a three dimensional representation of the existing surface and desired surface can be presented on display 22. In fig. 3 the difference between the existing surface and desired surface is displayed as volume 50. The centerline in the display represents the existing surface, while the hashed contour represents the desired surface. From the image the volume of material is added or subtracted from the existing surface based on whether the existing surface needs to be built up or excavated to meet the desired surface - See at least Column 3 Lines 4- 9, Column 6 Lines 19 - 38 and Fig. 3)

	In summary, the combination of Friend and Wei teaches controller 30 determining a goal volume of material, i.e. soil, to be removed during each cut 36. Friend further teaches the goal amount is based on location and topographical information, i.e. angles, of the work area. The combination does not explicitly teach determining the goal volume as an amount of soil between the virtual design surface and the current landscape by adding an amount of soil between the portion to be excavated and the current landscape and subtracting an amount of soil between the portion to be raised and the current landscape. However, Greenspun discloses an integrated civil engineering and earthmoving system and teaches determining an amount of material to be added to or subtracted from the current surface to achieve a desired surface. 



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/C.L.C./Examiner, Art Unit 3662


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662